Citation Nr: 1047541	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-28 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a brain tumor.

2.  Entitlement to service connection for residuals of a brain 
tumor, including seizures, hair loss, and sterility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to September 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

The Veteran testified before the undersigned Veterans Law Judge 
at a May 2010 hearing, and a transcript of this hearing is of 
record.  At the May 2010 hearing, the Veteran submitted 
additional evidence, but waived RO review.

In July 2010, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. to obtain a 
VA medical opinion.  The action specified in the July 2010 Remand 
completed, the matter has been properly returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's brain tumor did not have onset in service and was 
not caused or aggravated by the Veteran's active service.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
brain tumor have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).  

2.  The criteria for entitlement to service connection for 
residuals of a brain tumor, to include seizures, hair loss, and 
sterility, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection

The Veteran is seeking entitlement to service connection for a 
brain tumor and residuals of a brain tumor, including seizures, 
hair loss, and sterility.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including malignant tumors of the 
brain, may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010). 

The Veteran's service treatment records are negative for a 
diagnosis of brain cancer and there is no evidence that the 
Veteran complained of symptoms such as headaches, dizziness, 
weakness, or seizures that might have been early evidence of a 
brain tumor.  At his separation examination in May 1997, he was 
found to be in normal health.  On a Report of Medical History 
completed at the same time, the Veteran complained of swollen or 
painful joints, cramps in his legs, and sea sickness, but denied 
frequent or severe headaches, dizziness or fainting spells, or 
epilepsy or fits.  Additionally, there are no post-service 
medical records showing evidence of a brain tumor within one year 
of service.  The first evidence of any problem appears in October 
2006, nearly a decade after the Veteran's active service.  

However, the Veteran's service treatment records show that in 
January 1993, the Veteran received emergency medical treatment 
after his head hit a window during a motor vehicle accident.  
Additionally, the Veteran testified at his May 2010 hearing that 
he experienced headaches in 1993, which later resolved, and that 
as a Navy SEAL, he was exposed to extreme pressure during diving 
exercises and also used a re-breathing apparatus called a Drager 
unit which potentially exposed the Veteran to toxic gases.  He 
has also testified that other SEALs have developed similar brain 
tumors.  

In May 2010, the Veteran submitted a letter from Dr. E.K., who 
stated that he had been an Undersea Medical Officer/Diving 
Medical Officer and had treated naval personnel, including the 
Veteran.  Although Dr. E.K. could not remember any specific 
incident involving the Veteran, he reported that many SEALs and 
navy divers such as the Veteran were exposed to "unusual 
stressors" such as being pressurized beyond the standard Navy 
Dive tables and "might have been exposed to spurious and rapid 
changes in ambient pressure" while participating in certain 
types of diving exercises.  

While Dr. E.K. opined that all navy divers were provided with 
adequate and appropriate medical care, including neurological 
examinations after every dive, he conceded that "many divers may 
have had exposure to decompression illness from the types of 
diving they did and may not have come forward at the time with 
symptoms."

In October 2010, a Navy SEAL who served with the Veteran, J.C., 
testified that one evening after he and the Veteran had been 
working out, he noticed the Veteran's hand shaking.  He stated 
that he had known the Veteran several years before this and had 
never noticed the Veteran's hand shake before then, but that it 
continued until the Veteran left the Navy in 1997.  

Medical records from Massachusetts General Hospital show 
treatment for a right parietal anaplastic oligodendroglioma with 
subtotal resection, chemoradiation, and concurrent Temozolomide 
beginning in October 2006.  In a February 2007 letter, the 
Veteran's neuro-oncologist, Dr. F.H. states that while he and his 
colleagues are not sure what the cause of the Veteran's brain 
tumor is, it may have been caused by his use of an oxygen re-
breather in service.  

In August 2010, a VA neurologist examined the Veteran and 
reviewed the Veteran's claims file, after which she opined that 
the Veteran's brain tumor is less likely as not caused by or a 
result of head trauma, exposure to extreme pressure depths, or 
use of a bubblelesss oxygen re-breather.  As rationale, the 
examiner first concluded that there was no evidence that the 
Veteran had a brain tumor while in service.  She noted that there 
were no reported headaches, focal weakness, numbness, or seizures 
that would suggest an intercranial mass.  She further noted that 
there is no evidence that a mild closed head injury such as the 
Veteran suffered in 1993 or exposure to extreme depths as a diver 
will lead to the anaplastic brain tumor that the Veteran has.  
Finally, she stated that there is no evidence that she can find 
that would support the Veteran's theory that toxins from the re-
breathing device caused chromosomal changes leading to an 
anaplastic brain tumor.  

Based on the above evidence, the Board must find that the 
Veteran's brain tumor did not have onset in service and was not 
caused or aggravated by the Veteran's active military service.

The Board acknowledges that the duties the Veteran performed as a 
Navy SEAL were physically demanding and accepts as credible the 
Veteran's accounts of his military service, as well as his report 
that he experienced headaches in 1993 which later subsided.  
Additionally, the Board has no reason to doubt the credibility of 
J.C., who testified in October 2010 that he observed the 
Veteran's hand tremble while serving with him over a period of 
years.  

However, the Board finds that the Veteran's service treatment 
records, which show no evidence of any symptoms of a brain tumor 
and which were prepared contemporaneous to the Veteran's military 
service, as well as the August 2010 VA medical opinion have 
greater probative value.  

The Board has also considered the absence of any complaints for 
nearly a decade after service.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining if 
service-connection is warranted, including a lengthy period of 
absence of complaints).  

The Board notes that the Veteran's neuro-oncologist at 
Massachusetts General Hospital suggested that the use of a 
bubbleless oxygen re-breather may have been the cause of the 
Veteran's brain tumor.  Unfortunately, speculative medical 
opinions are insufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  It is important to note 
that no one is suggesting that it is "impossible" for the 
Veteran's brain tumor to be the result of a bubbleless oxygen re-
breather, therefore, saying that it "may" be caused by a 
bubbleless oxygen re-breather says very little.  The critical 
question is whether it is at least as likely as not the cause. 

The August 2010 VA examiner considered whether the Veteran's 
military service, including use of an oxygen re-breather, caused 
his brain tumor, but ultimately rejected this possibility as 
speculative and unsupported by any evidence.  

The Board recognizes that the Veteran sincerely believes that his 
brain tumor is related to his military service, which is 
certainly understandable given both the demanding nature of his 
military duties as well as evidence that other Navy SEALs have 
also developed brain tumors (which is why a medical opinion was 
obtained).  However, while lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation, medical evidence is 
generally required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical status 
do not constitute competent medical evidence for these purposes.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Thus, as 
there is no evidence that the Veteran is a trained medical 
professional, he is not competent to offer an opinion concerning 
the etiology of his brain tumor.  Nor is the Board permitted to 
insert its own unsubstantiated medical opinion in deciding a 
case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Accordingly, entitlement to service connection for a brain tumor, 
as well as residuals of a brain tumor, including seizures, hair 
loss, and sterility, is denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In this case, the duty to notify was satisfied by a letter sent 
to the Veteran in July 2007.  This letter informed the Veteran of 
what evidence was required to substantiate his claims, as well as 
VA and the Veteran's respective duties for obtaining evidence.  
The Veteran was also informed of how VA assigns disability 
ratings and effective dates.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA and private treatment records.  The Veteran was also 
provided an opportunity to set forth his contentions during the 
May 2010 hearing before the undersigned Veterans Law Judge.  In 
August 2010, the Veteran was afforded a VA examination and 
medical opinion.  The examination is adequate and probative for 
VA purposes because the examiner relied on sufficient facts and 
data, provided a rationale for the opinion rendered, and there is 
no reason to believe that the examiner did not reliably apply 
reliable scientific principles to the facts and data.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to service connection for a brain tumor is denied.

Entitlement to service connection for residuals of a brain tumor, 
including seizures, hair loss, and sterility, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


